Citation Nr: 0814133	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-28 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for detrusor sphincter 
dyssynergia (claimed as a bladder and kidney condition) on a 
secondary basis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1986 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia.

In March 2007, the veteran provided testimony at a Travel 
Board hearing held before the undersigned Veterans Law Judge.  
A copy of the transcript is of record.

In July 2007, the Board remanded the present matter to the RO 
via the Appeals Management Center (AMC) in Washington D.C. 
for due process considerations, and to obtain a new VA 
medical examination and opinion to determine the etiology of 
the veteran's kidney and bladder disorders.  Those actions 
completed, the matter has properly been returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

The evidence, overall, demonstrates that the veteran's kidney 
disorder and bladder disorder are not secondary to his 
service-connected prostatitis with left varicocele or his 
service.


CONCLUSION OF LAW

Service connection for detrusor sphincter dyssynergia 
(claimed as a bladder and kidney condition) is not 
established.  38 U.S.C.A. 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

It is important to note that a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which holds 
that a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

The veteran claims that he developed a kidney disorder and 
bladder disorder secondary to his service-connected 
prostatitis with left varicocele after a TUIP procedure in 
September 2004.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted by the 
appellant includes VA outpatient records detailing treatment 
for various medical problems, including chronic kidney 
disease and incomplete voiding of the bladder.  Based on the 
above, the evidence indeed shows current disorders of the 
kidney and bladder.

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  The veteran is service connected for 
chronic prostatitis with left varicocele, at a disability 
rating of 10 percent, effective August 18, 1989.  The veteran 
is therefore eligible to claim service connection for a 
disability that is the result of his chronic prostatitis with 
varicocele.

The third requirement for establishing secondary service 
connection is medical evidence that the claimed disability is 
proximately due to or the result of the service-connected 
disease or injury.  

To fulfill the burden of proof for secondary service 
connection, the medical evidence must demonstrate that the 
current disability was at least as likely as not (a 50 
percent probability) caused by, or a result of, the service-
connected injury or disease.  

The service medical records are silent for any complaints, 
diagnoses, or treatments for any bladder or kidney disorder.  
There is therefore no basis for granting this claim on a 
direct basis.

The post-service medical records include many VA examinations 
of the veteran's prostatitis as well as his kidney and 
bladder problems, however, most of the examinations do not 
clearly determine whether the service-connected condition 
caused the kidney and bladder disorders.  Indeed, the records 
provide conflicting or indeterminate causes for the kidney 
and bladder problems.

In April 2004, a medical record notes a diagnosis of slight 
cortical loss and irregularity of the lower pole of the left 
kidney, probably due to scarring secondary to chronic 
pyelonephritis.  The April 2004 record notes that the right 
kidney was normal in size but the left was slightly smaller 
than normal in size.  The examiner indicated an unremarkable 
urinary bladder and a slightly prominent prostate.

In June 2004, a medical record notes that, based on studies 
in March 2004, the evidence showed that the veteran's renal 
insufficiency is not due to bladder outlet obstruction, as he 
consistently emptied his bladder, ruling out any obstruction, 
providing some evidence against the veteran's claim.

In September 2004, a VA urologist diagnosed the veteran with 
hypocontractile bladder, noting that "given his significant 
voiding dysfunction and incomplete bladder emptying, it would 
seem that the cause of the renal insufficiency is post 
renal."

In November 2004, a VA-administered kidney ultrasound 
resulted in the examiner opining that the chronic kidney 
disease is most likely related to the obstructive uropathy.  
The examiner noted a long history of abnormal kidney sizes, 
"probably due to renal artery stenosis".  The November 2004 
record also showed that the veteran had a cardiac catheter 
with renal runoff, which contradicts a diagnosis of renal 
artery stenosis.  The VA physician noted no evidence of 
hydronephrosis or stones and an unremarkable bladder.

In January 2005, after administering a urethrocystogram, a VA 
physician noted no evidence of urethral reflux and 
hydronephrosis, adding "I feel quite wrong in my last 
assessment that [the veteran's] renal insufficiency is post 
obstructive uropathy.  It's confusing that he can void 
spontaneously today, but on our 2 [urethral dilation] 
attempts he could not void after bladder infusion."

In March 2005, a medical record indicated chronic kidney 
disease, stage II stable, etiology indeterminate with prior 
negative RAS by cardiac catheterization.  In March 2006, a 
medical report indicated a clinical history consistent with 
hypocontractile bladder with symptoms stable and unchanged.  

In March 2007, a urology note indicated a normal sonographic 
appearance of both kidneys with unremarkable urinary bladder 
that was negative for prostatic enlargement.

Because the medical record never determined the cause of the 
veteran's kidney and bladder disorders with any medical 
certainty, the Board remanded this claim in July 2007.  The 
remand actions included an order for a VA examiner, 
preferably a urologist, to determine whether the veteran's 
kidney disorder and bladder disorder are secondary to the 
service-connected prostatitis with left varicocele.

A VA authorized examination, pursuant to the Board's remand, 
was administered in December 2007.  The examiner's impression 
was history of voiding dysfunction possibly secondary to 
detrusor sphincteric dyssynergia.  The examiner noted that a 
recent urinalysis was normal and ordered a renal 
ultrasonogram, which revealed no hydronephrotic changes 
bilaterally (normal).  The VA urologist opined that the 
veteran's chronic kidney disease is not caused by his service 
connected remote prostatitis with left varicocele.  The 
examiner noted that a bladder ultrasound revealed slight 
increased post-void residual and thickening of the bladder 
wall.  The examiner stated "again it is documented that 
prostatitis with left varicocele does not cause thickening of 
bladder wall or any other bladder condition."

The Board must find that this report is entitled to great 
probative weight and provides evidence against this claim, 
clearly indicating that the kidney disorder and bladder 
disorder are not secondary to the service-connected 
prostatitis with left varicocele.

Simply stated, the Board finds that the VA examination, the 
post-service treatment records (overall), and the service 
records provide evidence against this claim.  There is no 
clear medical indication that the conditions are proximately 
due to or the result of the service-connected disability and 
sufficient evidence against such a finding.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for detrusor sphincter 
dyssynergia (claimed as a bladder and kidney condition) on a 
secondary basis.  In denying his claim, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained VA treatment records 
through November 2007.  He was afforded a VA medical 
examination in December 2007, and was provided an opportunity 
to set forth his contentions during the Travel Board hearing 
before the undersigned Veterans Law Judge in March 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for detrusor sphincter dyssynergia 
(claimed as a bladder and kidney condition) on a secondary 
basis is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


